Exhibit 10.28

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the 5th day of May,
2008, by and between Gary Katcher (the “Employee”) and Libertas Holdings LLC, a
Delaware limited liability company (the “Company”).

 

RECITALS

 

WHEREAS, Knight Capital Group, Inc., a Delaware corporation, Knight/Trimark,
Inc., a Delaware corporation (the “Purchaser”), the Company and New Libertas
Holdings LLC, a Delaware limited liability company, the sole member and the
Managing Member of the Company (the “Seller”) have entered into an Interest
Purchase Agreement, dated May 5th, 2008 whereby the Seller agrees to sell to the
Purchaser, and the Purchaser agrees to purchase from the Seller, all of the
outstanding interests of the Company (the “Purchase Agreement”);

 

WHEREAS, following the consummation of the transactions contemplated by the
Purchase Agreement, the Company will be a wholly owned subsidiary of Knight
Capital Group, Inc. (Knight Capital Group, Inc. or its successor is hereinafter
referred to as “Knight”);

 

WHEREAS, this Agreement is being entered into in connection with the
transactions contemplated by the Purchase Agreement and as an inducement to the
Company entering into the Purchase Agreement; and

 

WHEREAS, the Company desires to employ the Employee as an officer of the
Company, and the Employee desires to be so employed, subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto intending to be legally bound hereby agree as follows;

 

1.   Employment.

 

  a.   Subject to the terms and conditions hereinafter set forth, the Company
hereby agrees to employ the Employee, and the Employee hereby agrees to serve as
Senior Managing Director, Head of Global Institutional Fixed Income, reporting
to Thomas Joyce, or his successor to the position of Chief Executive Officer of
Knight (the “Knight Officer”). The Employee agrees to perform such services
commensurate with his position, including, but not limited to duties that are
assigned to him from time to tune in the sole reasonable discretion of the
Knight Officer. The Employee further agrees to promote the interests of the
Company and to devote substantially all of his business time and energies and
skill to the business and affairs of the Company in accordance with the lawful
directions and orders of the Knight Officer or as may be assigned by the Knight
Officer from time to time.

 

  b.  

The Employee further agrees that during the Employment Term (as defined below in
Section 2). without the prior written consent of the Company (such consent to be
in the Company’s reasonable discretion), he will not be and will not become,
directly or indirectly, associated with any entity other than the Company (as a
partner, shareholder, officer, director, principal, agent, employee, trustee or
consultant or in any other material relationship or capacity). Notwithstanding
the foregoing, the Employee will be permitted to (i) with the prior written
consent of the Company (which consent will not be unreasonably withheld or
delayed), serve as a director or officer of trade associations, civic,
educational, religious or charitable organizations, and for other businesses, if
such function is not prohibited by the terms of



--------------------------------------------------------------------------------

 

Section 6 below and (ii) own, solely as a passive investment, a non-controlling
interest in any person or entity, if such ownership is not prohibited by the
terms of Section 6 below (the interest of the Employee in any such person or
entity includes any interests “beneficially owned” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended) by the Employee and his
affiliates and members of his family). The Company hereby consents to the
Employee engaging in the activities set forth on Exhibit A attached hereto,
provided that such activities do not interfere in any material respect with the
Employee’s ability to perform services under this Agreement.

 

2.   Employment Term.    The Employee’s employment with the Company will
commence upon the closing of the transactions contemplated by the Purchase
Agreement (the “Effective Date”) and will end on the date which is three years
after the Effective Date, unless earlier terminated as provided herein (the
“Initial Term”); provided, however, that on each anniversary of the Effective
Date following the expiration of the Initial Term, the term of employment
hereunder shall be automatically extended for successive one-year periods unless
either the Company or the Employee provides the other party with written notice
not to extend the term of this Agreement at least thirty (30) days prior to such
anniversary. The period of time between the Effective Date and the termination
of the Employee’s employment hereunder shall be referred to herein as the
“Employment Term.”

 

3.   Compensation and Other Related Matters.

 

  a.   Base Salary.    As compensation for the services rendered by the Employee
hereunder, the Company will pay to the Employee during the Employment Term
compensation at a rate of not less than two hundred and fifty thousand dollars
($250,000) per annum, payable in accordance with the Company’s regular* payroll
practices. Notwithstanding the above, with respect to any calendar year in which
the Employee is employed by the Company for only a portion of such year, the
Annual Base Salary shall be pro-rated accordingly. The Employee‘s base salary
may be increased, but not decreased below its then current level, from time to
time. The base salary as determined herein from time to time shall constitute
“Annual Base Salary” for purposes of this Agreement.

 

  b.  

Annual Bonus.    With respect to each full year during the Employment Term, the
Employee shall be eligible to earn an annual bonus award (an “Annual Bonus”),
payable in a combination of cash and equity in accordance with Knight‘s
then-current compensation policy at the time of payment; provided that in no
event shall the value of the equity portion of the Annual Bonus consist of more
than 25% of the total value of the Annual Bonus at the time of payment. The
equity portion of the Annual Bonus will consist of an award of restricted shares
of Knight common stock or restricted share units based on Knight common stock
and shall be subject to the terms of the applicable award agreement and the
equity plan underlying it and, except as otherwise provided in this Agreement,
shall vest as to one-third (1/3rd) of the total grant on each of the first three
anniversaries of the date of grant provided that the Employee is employed by the
Company on each vesting date (the “Bonus Shares”). For each year of the Initial
Term, the Employee’s Annual Bonus shall have an aggregate value of no less than
one million dollars ($1,000,000) (the equity portion, if any, of such bonus
shall be valued as of the date of grant), provided that the Employee remains
employed by the Company through the bonus payment date (except as otherwise
provided in Section 5 hereof}. Any Annual Bonus payable hereunder shall be paid
no later than March 15th of the calendar year following the calendar year to
which such Annual Bonus relates. Notwithstanding the above, at the sole request
of the Employee, any Annual Bonus payable during the Initial Term shall be
forfeited, provided that the Employee provides such request to the Company by
September 30 of the year preceding the year in which the Annual Bonus is to be
paid.

 

  c.   Other Employment Benefits.    During the Employment Term, the Employee
will be entitled to health and welfare, retirement, vacation, and other benefits
provided to similarly situated employees of the Company in accordance with
Knight’s policies as in effect from time to time.

 

2



--------------------------------------------------------------------------------

  d.   Expenses.    During the Employment Term, the Employee will be entitled to
receive prompt reimbursement from the Company of all travel, entertainment and
out-of-pocket expenses which are reasonably and necessarily incurred by the
Employee in the performance of his duties hereunder; provided, that the Employee
properly accounts therefor hi accordance with the Company’s policies as hi
effect from time to time.

 

4.   Termination.    The Employee’s employment with the Company will terminate
at the end of the Employment Term or upon the earlier occurrence of any of the
following events (the “Termination Date”):

 

  a.   The death of the Employee.

 

  b.   The Employee’s failure, due to physical or mental injury, illness or
incapacity, to perform the duties assigned to him and the services to be
performed by him at the level previously performed by the Employee for a period
of three (3) consecutive months or for a non-consecutive period of six
(6) months within any twelve (12) month period (any such event, a “Disability”).

 

  c.   The mutual agreement between, the Company and the Employee on an early
termination date.

 

  d.   The termination of employment by the Company’s action without Cause
effective thirty (30) calendar days following the receipt of written notice by
the Employee of the Company’s desire to end the employment relationship. The
Company, in its sole discretion, may require the Employee to continue with the
full-time duties of the Employee’s position during all or part of the thirty
(30) calendar day period; provided, however, that the Company is under no
obligation to provide the Employee with work during such period and may exclude
the Employee from the premises of the Company during all or part of such period.

 

  e.   The termination of employment by the Company for Cause, subject to the
provisions of this Section 4 below.

 

  f.   The termination of employment by the Employee for Good Reason following
the receipt of written notice by the Company of the Employee’s desire to
terminate the employment, which such notice must provide a reasonably detailed
explanation of the Good Reason and must be provided to the Company within sixty
(60) days of the event constituting Good Reason. Notwithstanding the foregoing,
the Company shall have the opportunity to cure such Good Reason within thirty
(30) days of receiving such notice. Any such termination shall be treated for
purposes of this Agreement as a termination by the Company without Cause.

 

  g.   The termination of employment by the Employee without Good Reason
following the receipt of written notice by the Company of the Employee’s desire
to terminate the employment at least thirty (30) days prior to the intended
termination date.

 

For purposes of this Agreement, the term “Cause” shall mean, subject to the
Employee’s right to cure any such event (other than an event described hi
clauses (ii) and (hi) below), to the extent susceptible to cure, within twenty
(20) calendar days after notice of the same shall have been given to the
Employee in writing by the Company, (i) the deliberate or intentional failure by
the Employee to perform his material duties hereunder, including the Employee’s
intentional refusal to act upon a reasonable instruction of management; (ii) an
intentional act of fraud, embezzlement or theft; (iii) intentional wrongful
damage to material assets of the Company; (iv) the Employee’s failure to
maintain any registration, license or other governmental authorization required
to perform the Employee’s duties hereunder; (v) the failure of the Employee to
comply with the provisions of Section 6(a). 6(b). 6(c) or 6(d) hereof that is
adverse to the Company or Knight in any material respect; or (vi) the Employee’s
violation of any law, rule, or regulation of any securities exchange or
association or other governmental regulatory body that is adverse to the Company
in any material respect or adversely affects the Employee’s ability to perform
his duties under this Agreement in any material manner.

 

3



--------------------------------------------------------------------------------

For purposes of this Agreement, the term “Good Reason” shall mean (i) the
relocation by the Company of the Employee‘s primary place of employment with the
Company to a location that is not within Greenwich, Connecticut or a ten
(10) mile radius thereof (except for reasonable travel required by the Company
or Knight in the ordinary course of business), (ii) a material diminution in the
Employee’s Base Salary or other compensation or employee benefits, (iii) a
material diminution in the Employee‘s duties, authorities or responsibilities,
(iv) a change in the reporting structure applicable to the Employee so that the
Employee no longer reports to Thomas Joyce or a successor to the position of
Chief Executive Officer, or (v) the Company’s material breach of its obligations
under this Agreement.

 

5.   Obligations of the Company Upon a Termination of Employment.

 

  a.   Accrued Obligations.    If the Employee’s employment with the Company
terminates for any reason, the Company will pay or provide the Employee with the
following: (i) the Employee’s unpaid fixed salary through the date of
termination of employment, payable within thirty (30) days following
termination, (ii) any accrued but unpaid vacation, payable within thirty
(30) days following termination, (iii) any unreimbursed expenses to which the
Employee is entitled pursuant to Section 3(d) above, (iv) except in the case of
a termination by the Company for Cause or by the Employee without Good Reason,
any Annual Bonus earned but unpaid with respect to the fiscal year ending on or
preceding the date of termination, payable entirely in cash in accordance with
the payment provisions of Section 3(h) hereof, (v) except in the case of a
termination by the Company for Cause or by the Employee without Good Reason, a
pro-rata portion of the Employee’s Annual Bonus for the fiscal year in which the
Employee’s termination occurs based on the Employee’s actual bonus paid for
services performed in the year prior to the year of tennination, payable
entirely in cash within thirty (30) days following termination, and (vi) all
other payments, benefits or fringe benefits to which the Employee shall be
entitled under the terms of any applicable compensation arrangement or benefit,
equity or hinge benefit plan or program or grant or this Agreement.

 

  b.   Severance

 

  i.   If the Employee’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or by the Employee for Good Reason
during the Employment Term, subject to the Employee executing within forty-five
days following the Termination Date and not revoking a release of claims in
favor of the Company and its affiliates in the form attached hereto as Exhibit B
(the “Release”), the Employee shall be entitled to receive the following, in
addition to the benefits described in Section 5(a) hereof:

 

  (I) Subject to the provisions of Section 5(b)(v) hereof, in the case of
amounts in excess of the Separation Pay Limit to the extent that the Separation
Pay Limit is applicable, a lump sum payment equal to the greater of (x) one
times the Employee’s Annual Base Salary or (y) the Annual Base Salary that would
have been paid to the Employee for the remainder of the Employment Term had the
Employee not experienced a termination of employment, payable no later than the
sixtieth day following termination.

 

  (II) Subject to the Employee’s timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
and the Employee’s continued copayment of premiums at the same level and cost to
the Employee as if the Employee were an employee of the Company (excluding, for
purposes of calculating cost, an employee’s ability to pay premiums with pre-tax
dollars), continued participation in the Company’s group health plan (to the
extent permitted under applicable law and the terms of such plan) which covers
the Employee for a period of twelve (12) months at the Company’s expense,
provided that the Employee is eligible and remains eligible for COBRA coverage.

 

4



--------------------------------------------------------------------------------

  (III) Subject to the provisions of Section 5(b)(v) hereof, in the case of
amounts in excess of the Separation Pay Limit to the extent that the Separation
Pay Limit is applicable, a lump sum cash payment equal to the fair market value
(calculated based on the average of the high and low prices of a share of Parent
common stock on the NASDAQ National Market on the Termination Date) of the
unvested portion of the Employee’s Bonus Shares, payable no later than the
sixtieth day following termination.

 

  ii.   If the Employee’s employment is terminated by the Company for Cause, if
the Employee decides to terminate his employment with the Company without Good
Reason, or if the Employee’s employment is terminated as a result of death or
Disability, the Company has no obligation to provide any payment other than the
payments set forth in Section 5(a) above.

 

  iii.   The payments referred to in this Section 5 constitute the exclusive
payments due the Employee upon termination under this Agreement, including any
payment which may otherwise be payable pursuant to any other separation or
severance policy established or maintained by Knight or the Company. In no event
shall the Employee be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Employee under any of
the provisions of this Agreement, nor shall the amount of any payment hereunder
be reduced by any compensation earned by the Employee as a result of employment
by a subsequent employer. In addition, the Company’s obligation to make any
severance payment provided for herein shall not be subject to set-off,
counterclaim or recoupment of amounts owed by the Employee to the Company or its
affiliates under this Agreement or otherwise.

 

  iv.   The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If the Employee notifies the Company
(with specificity as to the reason therefor) that the Employee believes that any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause the Employee to incur any additional tax
or interest under Code Section 409A and the Company concurs with such belief or
the Company (without any obligation whatsoever to do so) independently makes
such determination, the Company shall, after consulting with the Employee,
timely reform such provision to try to comply with Code Section 409A through
good faith modifications to the minimum extent reasonably appropriate to conform
with Code Section 409A and, to the maximum extent reasonably possible, to
maintain the original intent and economic benefit to the Employee and the
Company. The Company shall have no obligation to reform the Agreement to the
extent it is determined by the parties hereto that, following the determination
that such a modification would be appropriate, it was not possible to reform the
Agreement to comply with Code Section 409A, and in such case, the Company shall
have no obligation to pay any tax on behalf of the Employee associated with the
failure of any payment or benefit hereunder to comply with Code Section 409A.

 

  v.  

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits subject to Code Section 409A upon or following a tennination of
employment unless such tennination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” If the Employee is deemed on the
date of tennination to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment

 

5



--------------------------------------------------------------------------------

 

or the provision of any benefit that is specified as subject to this Section or
that is otherwise considered deferred compensation under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
be made or provided at the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Employee, and (B) the date of the Employee’s death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 5fb)(v) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Employee in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein. For purposes of this
Agreement, the term “Separation Pay Limit” shall mean, two (2) times the lesser
of (i) the Employee’s annualized compensation based on the Employee’s annual
rate of pay for the taxable year of the Employee preceding the taxable year in
which the Employee has a “separation from service,” and (ii) the maximum amount
that may be taken into account under a tax qualified plan pursuant to Code
Section 401(a)(17) for the year in which the Employee incurs a “separation from
service.”

 

6.   Employee Covenants.    The Employee acknowledges that the covenants in this
Section 6 are an essential element of the transactions contemplated by the
Purchase Agreement and a fundamental inducement to Knight to enter into the
Purchase Agreement and the Company to enter into this Agreement. The Employee’s
employment related to the Company has and will require that the Employee have
access to, and knowledge of, “Confidential Information” (as defined below in
Section 6(a)). The disclosure of any Confidential Information could place Knight
and the Company at a serious competitive disadvantage and could do serious
damage, financial or otherwise, to Knight and the Company. The Employee also has
been and will continue to be given access to, and has developed and will
continue to develop relationships with, customers of the Company. Knight and the
Company have made, and will continue to make, substantial investments in the
development of the Company’s good will and in the professional development,
training and opportunities of the Employee. The capital expended to develop this
good will directly benefits the Employee and other capital investments to be
made by Knight and the Company to assist in the Employee’s professional
development will confer a direct economic benefit on the Employee. Knight, the
Company and the Employee acknowledge and agree that the Company provided the
Employee with access to customers and confidential information related to the
Company, as well as training related to the Company. Knight, the Company, and
the Employee further acknowledge and agree that the Company will provide the
Employee with access to the Company’s customers and Confidential Information,
and that the Company will provide the Employee with training related to the
Company.

 

  a.   Confidentiality/Non-Disclosure.    The Employee acknowledges that:
(i) the business of the Company is intensely competitive and that the Employee’s
employment by the Company will require, that the Employee have access to and
knowledge of confidential information of the business of the Company, including,
but not limited to, business and marketing plans, membership lists, strategies,
customer information, other information concerning the Company’s services,
development, financing, expansion plans, business policies and practices and
other trade secrets (the “Confidential Information”); (ii) the direct and
indirect disclosure of any such Confidential Information would place the Company
at a competitive disadvantage and would do damage, monetary or otherwise, to the
Company’s business; (iii) the Confidential Information constitutes a trade
secret of the Company; and (iv) the engaging by the Employee in any of the
activities prohibited by this Section 6 may constitute improper misappropriation
and/or use of such information and trade secrets. Accordingly, the Company and
the Employee agree that during the Employment Term and at all times after the

 

6



--------------------------------------------------------------------------------

 

termination of the Employee’s employment by expiration of the Employment Term or
otherwise, the Employee shall not, directly or indirectly, whether individually,
as a director, stockholder, owner, partner, employee, principal or agent of any
business, or in any other capacity, make known, disclose, furnish, make
available or utilize any of the Confidential Information, other than hi the
proper performance of the duties contemplated herein. This confidentiality
covenant has no temporal, geographical or territorial restriction. The foregoing
shall not apply to information that (x) was known to the public prior to its
disclosure to the Employee, (y) becomes generally known to the public subsequent
to disclosure to the Employee through no wrongful act of the Employee or any
representative of the Employee, or (z) the Employee is required to disclose by
applicable law, regulation or legal process. The Employee agrees to return all
Confidential Information, including, without limitation, all property, keys,
notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data or any other tangible product or document which has been produced by,
received by or otherwise submitted to the Employee during or prior to the
Employment Term (including during his employment with the Seller), to the
Company at any time upon request by the Company and upon the termination of
his/her employment for any reason; provided that the Employee shall be permitted
to retain his rolodex, address book and other similar personal items.

 

  b.   Knight Policies and Procedures.    Immediately upon the effectiveness of
this Agreement pursuant to Section 9 hereof, and annually thereafter, the
Employee shall execute and deliver to Knight, and abide by, each of the Knight
personnel policies and acknowledgments attached hereto as Exhibit C including
but not limited to the Knight Confidentiality and Invention Assignment Agreement
and acknowledgments of the Knight Employee Handbook, Code of Business Conduct
and Ethics, Electronic Communication and Information Usage Policy, and
Harassment Policy. Notwithstanding the foregoing, if and to the extent that any
of the personnel policies and acknowledgements attached hereto as Exhibit C
(including, but not limited to, all of the items specified in the preceding
sentence) conflicts or is inconsistent with the terms, conditions and provisions
of this Agreement, this Agreement shall control, and such personnel policies and
acknowledgements shall be deemed to be modified accordingly for purposes of
their application to the Employee.

 

  c.  

Non-Compete.    At all times during the Employee’s employment with the Company,
and for a period of one year following the Employee’s termination of employment
for any reason (the “Non-Compete Period”), the Employee shall not, directly or
indirectly, own, manage, control or participate in the ownership, management or
control of, or be employed by or act as a consultant to or otherwise be
affiliated in any manner with, any “Competitive Business” (as defined below in
this Section 6(c)) in the “Restricted Area” (as defined below in this
Section 6(c)); provided, that the foregoing shall not prohibit the Employee from
(i) owning as a passive investment 5% or less of the outstanding equity of any
publicly-traded entity or (ii) commencing employment with a subsidiary, division
or unit of any entity that engages in a Competitive Business so long as the
Employee and such subsidiary, division or unit does not engage in a Competitive
Business. For the purposes of this Agreement only, the capitalized term
“Competitive Business” shall mean any business that competes with, or is
substantially similar to, the Company. For the purposes of this Agreement only,
the capitalized term “Restricted Area” shall mean the United States.
Notwithstanding the above, if the Employee’s employment is terminated by the
Company without Cause, by the Employee for Good Reason or as a result of the
Company’s non-renewal of this Agreement pursuant to Section 2 hereof, and any
portion of the Non-Compete Period is during a period in which the Employee is
not subject to a noncompetition restriction under the Purchase Agreement, the
Company shall pay to the Employee, in addition to the other amounts or benefits
required to be paid or provided hereunder, the “Non-Compete Compensation” (as
defined below); provided, however, the Company may, in its sole discretion elect
to not pay the Employee the

 

7



--------------------------------------------------------------------------------

 

Non-Compete Compensation in which case the Employee shall not be subject to the
restrictions set forth in this Section 6(c). The “Non-Compete Compensation"
shall be an amount equal to the Employee’s Annual Bonus paid in respect of
services performed for the year prior to the Termination Date (but in no event
less than $1,000,000), pro-rated for the portion of the post-termination
Non-Compete Period that does not overlap with the period during which the
Employee is subject to a non-competition restriction under the Purchase
Agreement.

 

  d.   Non-Solicitation; No Hire.

 

  i.   For the Non-Compete Period, the Employee shall not, for the purposes of
providing any product or service of a type substantially similar to any of the
those provided by the Company, directly or indirectly solicit, on behalf of any
person or entity, any customer, supplier or vendor of the Company or the Seller
with which the Employee has contact as part of the Employee’s job
responsibilities during the twelve (12) month period prior to the termination of
the Employee’s employment.

 

  ii.   For the Non-Compete Period, the Employee will not, for the Employee or
on behalf of another person, directly or indirectly (a) solicit, encourage,
entice or induce the employment of any person if such person is then employed by
the Company or any subsidiary or affiliate of the Company or (b) hire any
employee or consultant who has left the employment of, or consulting with, the
Company or any subsidiary or affiliate of the Company within twelve (12) months
of the tennination of such employee’s employment or consultancy with the Company
or any subsidiary or affiliate of the Company.

 

  iii.   Notwithstanding the foregoing, the provisions of this Section 6(d)
shall not be violated by (1) general advertising or solicitation not
specifically targeted at Company-related persons or entities, or (II) actions
taken, without the knowledge of the Employee, by any person or entity with which
the Employee is associated provided that the Employee is not involved in any
maimer in the solicitation and has not identified such Company-related person or
entity for soliciting or hiring.

 

  e.   Remedy.    The Employee further agrees that any breach of the terms of
this Section 6 would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law; the Employee therefore
also agrees that in the event of said breach or any threat of breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent such breach and/or threatened breach and/or continued breach by the
Employee and/or any and all persons and/or entities acting for and/or with the
Employee, without having to prove damages, and to all costs and expenses,
including reasonable attorneys’ fees and costs, in addition to any other
remedies to which the Company may be entitled at law or in equity. The terms of
this paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach hereof, including but not limited
to the recovery of damages from the Employee.

 

  f.   Non-Exclusivity; Survival.    The covenants and obligations of Employee
contained in this Section 6 are in addition to, and not in lieu of, any
covenants and obligations which Employee may have with respect to the subject
matter hereof including under the Purchase Agreement, whether by contract, as a
matter of law or otherwise, and such covenants and obligations, and their
enforceability shall survive any termination of this Agreement and the
Employment Term and any investigation made with respect to the breach thereof by
the Company at any time, and the existence of any claim or cause of action by
the Employee against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants and agreements of this Section 6.

 

 

8



--------------------------------------------------------------------------------

  g.   Enforceability.    The Company and the Employee intend to and hereby
confer jurisdiction to enforce this Section 6 upon the courts of any
jurisdiction within the geographical scope of the restrictions set forth herein.
If the courts of any one or more of such jurisdictions hold the restrictions
wholly unenforceable by reason of the breadth of such scope or otherwise, it is
the intention of the Company and the Employee that such determination not bar or
in any way affect the Company‘s right to relief provided above in the courts of
any other jurisdiction within the geographical scope of such restrictions, with
breaches of such restrictions in such other jurisdiction being, for this
purpose, severable into diverse and independent covenants.

 

  h.   Severability.    If any court determines that any of the provisions of
this Section 6, or any part thereof, is invalid or unenforceable, the remainder
of the provisions herein shall not thereby be affected and shall be given full
effect, without regard to the invalid portions.

 

  i.   Blue-penciling.    If it is ever held that the any of the provisions of
this Section 6 are too onerous and is not necessary for the protection of the
Company, each party to this Agreement agrees that any court of competent
jurisdiction may impose lesser restrictions which such court may consider to be
necessary or appropriate to properly protect the other party or parties hereto.

 

7.   Acknowledgments.    The Employee understands that the provisions of
Section 6 may limit his/her ability to earn a livelihood in a business similar
to the business of the Company but nevertheless agrees and hereby acknowledges
that (i) such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of the Company; (ii) such
provisions contain reasonable limitations as to time, geography and the scope of
activity to be restrained; and (iii) the consideration provided under this
Agreement, including, without limitation, the confidential and proprietary
information and training provided to the Employee by the Company in connection
with his employment with the Company, the notice period provided in Section 2,
the Employee’s access to customers of the Company, Knight’s willingness to enter
into the Purchase Agreement, and any amounts or benefits provided under Sections
3 and 5 hereof, are sufficient to compensate the Employee for the restrictions
contained in Section 6 hereof. In consideration of the foregoing and in light of
the Employee’s education, skills and abilities, the Employee agrees that he will
not assert, and it should not be considered, that any provisions of Section 6
prevented him from earning a living or otherwise are void, voidable or
unenforceable or should be voided or held unenforceable. Each of the covenants
and agreements of Section 6 is given by the Employee as part of the
consideration for this Agreement and the Purchase Agreement and as an inducement
to the Company to enter into this Agreement and the Purchase Agreement and
accept the obligations hereunder.

 

8.   Prior Obligations.    The Employee represents, warrants, and covenants that
he will respect any and all obligations which he may now have to prior employers
or others relating to confidential information, inventions, discoveries, or
documents and will not disclose to the Company, use, or induce the Company to
use, any confidential information, inventions, discoveries, or documents of
others.

 

9.   Effectiveness.    This Agreement shall not become effective unless and
until the date and time when the transactions contemplated by the Purchase
Agreement are consummated in accordance with the terms of the Purchase Agreement
(such date is referred to herein as the “Closing Date”). If the Purchase
Agreement is terminated prior to the Closing Date or if the transactions
contemplated by the Purchase Agreement are not consummated for any reason, this
Agreement shall be deemed invalid and of no force and effect.

 

9



--------------------------------------------------------------------------------

10.   Notices.    All notices, demands, requests or other communications which
may be or are required to be given, served, or sent by a party pursuant to this
Agreement shall be in writing and shall be hand delivered (including delivery by
courier), mailed by first-class, registered or certified mail, return-receipt
requested, postage prepaid, or transmitted by telegram, telex or facsimile
transmission, addressed as follows:

 

If to the Company:

 

Libertas Holdings LLC

c/o Knight Capital Group, Inc.

545 Washington Boulevard

Jersey City, New Jersey 07310

Attention: Andrew M. Greenstein, Esq.

Telephone: (201) 557-6837

Telecopy: (201) 557-8043

E-Mail: agreenstein@knight.com

 

copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Daniel E. Wolf, Esq.

Telephone: (212) 735-3000

Telecopy: (212) 735-2000

E-Mail: Daniel.Wolf@skadden.com

 

If to the Employee:

 

Libertas Holdings LLC

One Greenwich Office Park

Greenwich, CT 06831

Facsimile No: (203) 422-0726

Telephone No.: (203) 629-1561

Attention: Gary Katcher

E-mail: gkatcher@libertaspartners.com

 

copy to:

 

Proskauer Rose LLP

1585 Broadway

New York, New York 10036

Attention: Adam J. Kansier, Esq.

Telephone: (212) 969-3689

Telecopy: (212) 969-2900

E-mail: akansler@proskauer.com

 

Each party may designate by notice in writing a. new address to which any
notice, demand, request or communication may thereafter be so given, served or
sent.

 

11.  

Severability.    If any of the provisions of this Agreement shall otherwise
contravene or be invalid under the laws of any state or other jurisdiction where
it is applicable but for such contravention or invalidity, such contravention or
invalidity shall not invalidate any of the other provisions of this Agreement,
but rather the Agreement shall be reformed and construed, insofar as the laws of
that state or jurisdiction are concerned, as not containing the provision or
provisions, but only to the extent that they are contravening or are invalid
under the laws of that state or jurisdiction, and the

 

10



--------------------------------------------------------------------------------

 

rights and obligations created hereby shall be reformed and construed and
enforced accordingly to the maximum extent allowed by applicable law. In
particular, if any of the covenants or agreements set forth in Section 6, or any
part thereof, is held to be unenforceable because of the duration of such
provision or the area, activity or subject covered thereby, or otherwise, the
parties hereby expressly agree that the court or arbitral body making such
determination shall have the power to reduce the duration and/or the area,
activity or subject of such provision or otherwise limit any such provision,
and, in its reduced form, such provision shall then be enforceable.

 

12.   Waivers.    Neither the waiver by either party of a breach of or a default
under any of the provisions of this Agreement, nor the failure of either party,
on one or more occasions, to enforce any of the provisions of this Agreement or
to exercise any right, remedy or privilege hereunder, shall thereafter be
construed as a waiver of any subsequent breach or default of a similar nature,
or as a waiver of any such provisions, rights, remedies or privileges hereunder.

 

13.   Entire Agreement; Amendments.    This Agreement and the Purchase Agreement
contain the entire agreement between the parties with respect to the
transactions contemplated herein, and supersede all prior oral or written
agreements, commitments or understandings with respect to the matters provided
for herein and therein. Any amendment or change relating hereto shall be in
writing and duly executed by the Employee and the Company.

 

14.   Governing Law; Jurisdiction.    This Agreement, the rights and obligations
of the parties hereto, and any claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of New Jersey
(but not including the choice of law rules thereof). Except as set forth in
Section 6. the parties irrevocably submit to the jurisdiction of the courts of
the State of New Jersey solely in respect of the interpretation and enforcement
of the provisions of this Agreement and of the documents referred to in this
Agreement, and in respect of the transactions contemplated by this Agreement and
by those documents, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement of this
Agreement or of any such document, that it is not subject to this Agreement or
that such action, suit or proceeding may not be brought or is not maintainable
in said courts or that the venue thereof may not be appropriate or that this
Agreement, or any such document may not be enforced in or by such courts, and
the parties hereto irrevocably agree that all claims with respect to such action
or proceeding shall be heard and determined in such a court. The parties hereby
consent to and grant any such court jurisdiction over the person of such parties
and over the subject matter of such dispute and agree that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in Section 10 or in such other manner as may be permitted by law, shall
be valid and sufficient service thereof.

 

15.   Waiver of Jury Trial.    TO THE EXTENT ALLOWABLE UNDER APPLICABLE LAW,
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY. AND (iv) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 15.

 

11



--------------------------------------------------------------------------------

16.   Assignment.    All of the provisions hereof shall be binding upon and
inure to the benefit of the parties and the heirs, executors, administrators and
permitted assigns of the Employee and the successors and assigns of the Company;
provided that the Employee‘s obligations hereunder are personal and
nondelegable, whether by operation of law or otherwise, and except pursuant to
the laws of testate or interstate distribution upon the death of the Employee,
the Employee‘s rights hereunder are not assignable whether by operation of law
or otherwise. The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company, provided that
the Company shall require such successor to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

 

17.   Continuing Effect.    Where the context of this Agreement requires, the
respective rights and obligations of the parties shall survive any termination
or expiration of the term of this Agreement.

 

18.   Construction.    The parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. The word “including” shall mean including without
limitation.

 

19.   Withholding.    The Company shall be entitled to withhold from amounts to
be paid to the Employee hereunder any federal, state or local withholding or
other taxes which it is from time to time required by law to withhold.

 

20.   Attorney Consultation.    The Employee acknowledges that (i) the Company
has advised the Employee of his right to consult with an attorney prior to
executing this Agreement, (ii) the Employee has consulted with an attorney
regarding the terms of this Agreement prior to executing it, (iii) the Employee
has carefully read and fully understands all of the provisions of this
Agreement, and (iv) the Employee is entering into this Agreement knowingly,
freely and voluntarily in exchange for good and valuable consideration.

 

21.   Indemnification; Liability Insurance.    The Company will indemnify and
hold the Employee harmless from and against all liabilities, suits, claims,
actions, causes of action, debts and expenses (including reasonable attorneys‘
fees) arising from the Employee‘s employment by the Company and in the
performance of the Employee’s duties for the Company in the same manner and
subject to the same conditions as that provided to Knight officers. The Company
shall advance reasonable attorneys’ fees in connection with said matters
consistent with the terms and requirements of the Knight By-laws (including any
applicable undertakings or reimbursements). The Employee shall be entitled to
coverage under the Company’s directors’ and officers’ liability insurance to the
same extent, and subject to the same conditions, as other similarly situated
Company officers and directors.

 

22.   280G.    Notwithstanding anything to the contrary in this Agreement, to
the extent that the Company reasonably determines that any of the payments or
benefits provided for in Section 5 hereof would not be deductible (in whole or
part) by the Company as a result of section 280G of the Internal Revenue Code of
1986, as amended, then such payments and benefits will be reduced to the extent
necessary to make the entirety of the payments and benefits provided for in
Section 5 deductible.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

EMPLOYEE:

/s/ Gary Katcher

Name:

  Gary Katcher LIBERTAS HOLDINGS LLC

By:

 

/s/ Gary Katcher

Name:

  Gary Katcher

Title:

  CEO

 

\

 

13